[Cite as State v. Hall, 2021-Ohio-2968.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                     Court of Appeals Nos. L-20-1089
                                                                        L-20-1090
        Appellee
                                                  Trial Court Nos. CR0201901570
v.                                                                 CR0201902274


Willie Lewis Hall                                 DECISION AND JUDGMENT

        Appellant                                 Decided: August 27, 2021

                                            *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy M. Jarrett, Assistant Prosecuting Attorney, for appellee.

        Henry J. Schaefer, for appellant.

                                            *****

        PIETRYKOWSKI, J.

        {¶ 1} In this consolidated appeal, defendant-appellant, Willie Hall, appeals the

April 13, 2020 judgments of the Lucas County Court of Common Pleas which, following
a jury trial convicting him of aggravated murder, aggravated burglary, and burglary

sentenced him to life imprisonment. Because we find no error in the trial court

proceedings, we affirm.

       {¶ 2} This appeal stems from two indictments charging appellant with crimes

relating to the January 11, 2019 burglary, case No. CR-19-1570, and the February 3,

2019 murder and aggravated burglary, case No. CR-19-2274, occurring at the same

residence on Broadstone Street in Toledo, Lucas County, Ohio.

       {¶ 3} The state filed a motion to join the two indictments for trial and a notice of

its intent to introduce the statements of victim, Benjamin Ward, and witness, B.W.

Appellant opposed the filings. On November 14, 2019, the trial court granted the joinder

motion finding that the two cases stemmed from a common scheme or continuous course

of conduct and that the evidence in each case was simple and direct. The trial court

further denied the opposition to the introduction of evidence determining that the

statements were excited utterances and, as to Ward’s statements to the officer responding

the burglary, that they were admissible, non-hearsay as they were relevant to the course

of the investigation.

       {¶ 4} The trial in the matter commenced on March 9, 2020. Prior to voir dire,

appellant renewed his objections to the court’s ruling on the issue of joinder and the

Evid.R. 404(B) rulings.




2.
                             The January 11, 2019 Burglary

       {¶ 5} On January 12, 2019, the victim, Ben Ward, called 911 to report that his

home had been burgled. Police arrived at approximately noon and observed a cut screen

in the main bedroom. Ward reported that the intruder stole a television, Xbox, Play

Station 4, multiple games for each, a Rolex watch, various other jewelry items,

approximately 15 pair of Nike Air Jordan athletic shoes, and $500 cash.

       {¶ 6} It is undisputed that Ward lied to police. The testimony showed that the

break-in occurred on January 11, 2019, and the intruder stole $3,000 cash, a few jars of

marijuana, and possibly one pair of Nike Air Jordan athletic shoes. Ward lied to police to

conceal the fact that he sold marijuana and to potentially allow him to file a claim on this

renter’s insurance.

       {¶ 7} Ward consistently reported an unfamiliar glove he discovered in a bedroom

which he placed on a table in the dining area. On January 12, he told police that he

believed the glove belonged to his neighbor, Mike, and that he and Mike had an ongoing

dispute. The officer took the glove as evidence. Following the February 3, 2019 murder

of Ward, the glove was sent to the Bureau of Criminal Investigation (BCI) for DNA

testing. During the January 12 interview, the responding officer had his body camera on

and recording; there was no objection to the admission of the video. Also admitted were

still photos taken from the video.




3.
       {¶ 8} On March 22, 2019, Toledo Police Detective William Goodlet executed two

search warrants relating to appellant: at his residence and his girlfriend’s residence. At

appellant’s and his mother’s residence on Chemsley Court, a driving distance of 2.3 miles

from Ward’s home, Goodlet recovered three Mason jars of marijuana. Goodlet also

recovered a right-handed, latex coated work glove; he testified that the glove recovered

from Ward’s home was a left-handed glove that matched the right-handed glove.

       {¶ 9} Levi Liner, Ward’s longtime friend, testified that on January 11, 2019, at

approximately 3:30 p.m., Ward telephoned him, upset and panicked, stating that someone

in his neighborhood, specifically next-door-neighbor Mike Lowe, had broken into his

home. Ward and Lowe had been in a fistfight four to five years prior. Liner stated that

Ward was torn about whether to call the police due to the fact that he was involved in

selling marijuana and had drug paraphernalia in the house. Liner testified that he told

Ward that he should report the burglary and send a message to his neighbors that he was

not afraid to get the police involved.

       {¶ 10} The lead detective assigned to the burglary was Toledo Police Detective

William White. After being assigned to the matter, White attempted to contact Ward but

was unsuccessful. On February 4, 2019, he learned of Ward’s murder. Through

investigation of phone records and letters, Detective White learned that Ward’s neighbor,

Mike Lowe (AKA “White Boy Mike”), and appellant were friends. Detective White




4.
testified that Mike Lowe died on March 1, 2019, from a drug overdose; his cell phone

was recovered and analyzed.

       {¶ 11} Selena H. testified that she and appellant began dating in December 2018.

At the time, he lived with his mother and did not have either a job or a car. She stated

that she had met appellant’s friend Mike, or “White Boy Mike,” who lived on

Broadstone. Selena testified that on January 12, 2019, she and appellant went to a

shopping mall and he bought multiple pairs of shoes with cash.

                Murder and Aggravated Burglary of February 3, 2019

       {¶ 12} Ward’s friend Levi Liner testified that on February 3, 2019, Ward and his

son, B.W., were at his home to watch the Super Bowl. He stated that they left at

approximately 9:30 p.m. and that it took five to ten minutes to get to Ward’s house. At

1:30 a.m., he was awakened to police detectives pounding on his door. They informed

him that Ward and been killed. Liner told police about the burglary one month prior and

the glove that Ward had turned over to police.

       {¶ 13} The 911 call was placed at 9:46 p.m. and was played for the jury. Ward’s

son, then eight years old, told the dispatcher that someone shot his dad. He stated that he

did not get a look at the suspect’s face and that he did not see a vehicle driving away.

       {¶ 14} Toledo Police Sergeant Zachary Jennings responded to the 911 call arriving

at approximately 10:00 p.m. Approaching the doorway he observed an adult male lying

face down and a young boy crouched down next to him with a cell phone in his hand.




5.
Jennings cleared the scene and observed that the likely point of entry was the window in

the back bedroom which was open and the blinds look disturbed. In the same room,

Jennings observed dresser drawers pulled out and removed. Jennings’ body camera

recorded the incident and the video was played for the jury.

       {¶ 15} Toledo Police Officer Jeff Breeze arrived after Jennings; he encountered

the victim’s son, B.W., had the child close his eyes and he carried him out of the house.

B.W. told Officer Breeze that a black man with scruffy facial hair came out of the back

room and shot his dad. His bodycam video was played for the jury.

       {¶ 16} Toledo Police Detective Scott Mills, crime scene investigator, testified that

on February 3, 2019, at approximately 11:00 p.m., he processed the crime scene on

Broadstone. Prior to his arrival, approximately ten officers had been on the scene. Mills

collected multiple pieces of evidence, many were sent to the BCI for analysis, and took

several photographs. Detective Mills testified that he observed signs of forced entry into

the bedroom located in the rear of the home. Mills documented footwear impressions in

the mud below the windows. There were additional, similar impressions throughout the

back yard.

       {¶ 17} Detective Mills testified regarding the window which was open and the

broken glass pane and pry marks. Mills stated the he observed some horizontal striations

which indicated that the suspect was likely wearing gloves. Consistent with this theory,

Mills found no useable finger prints at the scene.




6.
       {¶ 18} On the night of the homicide lead detective, Jeff Quigley, first proceeded to

a home on McCord Road to question the minor witness. The child described the shooter,

who he observed for only a few seconds, as a black male with a beard and mustache, flat

top hairstyle, gray sweatshirt with black dots, and white shoes. Quigley then proceeded

to the crime scene which was being processed. Quigley continued on to Levi Liner’s

house. Detective Quigley testified that Liner was “devastated” upon hearing that his

friend had been killed. He informed Quigley that Ward’s home had been burglarized in

the last 30 days.

       {¶ 19} Detective Quigley stated that during the investigation they learned that

appellant and Ward’s next-door-neighbor, Mike Lowe, were acquaintances. Quigley

went to Lowe’s home after learning that he died of a possible drug overdose. At the

home, Quigley collected a 40 caliber Taurus. It was forensically test-fired and compared

to the shell casings found at the crime scene; it was not a match. Quigley testified that by

analyzing appellant’s phone they discovered that appellant and Lowe attempted to

contact each other 21 times beginning approximately 16 minutes after the murder.

       {¶ 20} Toledo Police Detective William White similarly stated that appellant’s and

Lowe’s phones had contact on February 3, 2019 at approximately 10:01 p.m. In the

hours following Ward’s murder, the phones had contact 21 times. There were also

photographs on appellant’s phone depicting a large “wad” of cash and a Sig Sauer

semiautomatic handgun.




7.
       {¶ 21} Detective White testified that appellant’s cousin also lived on the 1900

block of Broadstone Street. On February 3, 2019, at 11:28 p.m., his cousin texted

appellant “4 of July,” which has a common meaning of a lot of red, white, and blue police

lights. Detective White further testified that on February 4, 2019, appellant received a

text from his brother stating: “luv u, stay focus and go on like ur day like u never dropped

hot ass single.” White surmised that it referred to dropping, or killing, a person.

       {¶ 22} DNA testing of the glove recovered from Ward’s home was conducted by

the BCI which also received DNA standards from appellant, Benjamin Ward, and Mike

Lowe. Benjamin Ward and Mike Lowe were excluded from the major profile; appellant

was included in the major profile. The likelihood of the frequency of the major profile

was calculated to be one in one trillion. The DNA swab from the pistol frame revealed

appellant as the major contributor with a rarer than one on one hundred million

occurrence. Several other items from Ward’s home were tested but did not link appellant

to the crime.

       {¶ 23} The BCI also analyzed latent fingerprints and footwear impressions left

outside the window at the crime scene. The items fingerprint tested were largely found

insufficient for comparison. As to the footwear impressions analysis, the BCI agent

compared the images with appellant’s submitted Nike shoes; she stated that the shoes

could have made the impressions. The agent clarified that it was a weak association.




8.
       {¶ 24} On March 22, 2019, Sergeant Shaner arrested appellant at his girlfriend’s

home on a burglary arrest warrant; he was also a suspect in the Ward homicide

investigation. At the girlfriend’s home, police found the frame to a Sig Sauer P226

handgun. Sergeant Shaner testified that the barrel and slide were missing which would

prevent any ballistic testing on the weapon. Rubber gloves were also recovered.

       {¶ 25} Toledo Police Detective David Morford testified that on March 28, 2019,

he created an extraction report of the operating system logs from appellant’s cell phone.

The dates encompassed January 11 and 12, 2019, and February 2, 3, and 4, 2019. The

extraction included items such as the contacts in the phonebook, incoming and outgoing

phone calls and text messages and images. The report was admitted into evidence.

       {¶ 26} FBI cell phone analyst Jacob Kunkle testified that when analyzing cell

phone records he is able to discern where the device is located during a particular time

frame. Kunkle was asked to review appellant’s and his girlfriend’s cell phones in

conjunction with the burglary and murder location on Broadstone, appellant’s and his

girlfriend’s residences. The dates included January 1 through February 5, 2019.

       {¶ 27} Appellant’s residence was largely serviced by the same cell tower as the

Broadstone address, though each tower had sectors or sides which could refine the

location of the phone in relation to the tower. Appellant’s cell phone was analyzed for

the cell tower it was using and calls and messages from 12:19 p.m. and 4:20 p.m., on

January 11, 2019. Nothing from 3:28 until 4:11 p.m. indicated that the phone was not in




9.
use or turned off. On February 3, 2019, from 9:08 to 9:09 p.m., an outgoing and an

incoming call were logged on the phone. There was no activity on the phone from 9:09

until 9:45 p.m.; again, this indicated that the phone was not in use or turned off. Based

on the different sectors used, Agent Kunkle testified that at 9:45, appellant’s phone was

using the tower and sector closest to the victim’s house. From 9:45 until 9:59 p.m., the

“environment for [appellant’s] phone was changing.” Exhibits relating to Kunkle’s

testimony were admitted into evidence.

       {¶ 28} Toledo Police Detective Jay Gast conducted an analysis of the Google

search records of the Gmail account attributed to appellant. The day prior to Ward’s

murder, appellant searched whether a Sig Sauer P22640 could be turned into a “full

auto.” On February 3, at approximately 11:30 p.m., appellant searched the Toledo Blade

newspaper website. The following morning appellant again searched the Toledo Blade

website, specifically for “homicide 2019,” as well as multiple local news sites. He also

specifically viewed an article “man shot killed inside south Toledo home.” There were

additional searches specifically relating to homicides.

       {¶ 29} Gast also reviewed the AT & T internet search history for the cell phone

associated with appellant. Gast stated that on February 3, 2019, there were three Toledo

Blade searches. On February 4, there were 32, on February 5, there were 43. These

multi-page records were admitted into evidence.




10.
       {¶ 30} Gast was questioned about appellant’s searches relating to the homicide.

Specifically, the fact that he was friends with the victim’s neighbor and that his cousin

lived two doors down. Gast acknowledged that based on these facts, it would be normal

to seek more information about the situation.

       {¶ 31} Toledo Police Detective Terry Cousino testified that he created a composite

sketch, which he termed an investigation tool, during the February 6, 2019 interview with

the deceased’s minor son. Cousino acknowledged that he initially felt that B.W. may be

able to provide an accurate description. Cousino learned that B.W. was only able to

observe the suspect for a brief period of time. B.W. made very few changes to the

original, rough sketch which is uncommon. Due to the limited time B.W. had to observe

the victim and his inability to refine the sketch, Cousino stated that the police opted not to

release it to the public.

       {¶ 32} Toledo Police Detective Anthony Sosko testified that on March 8, 2019, he

participated in administering a photo array relating to Ward’s murder to B.W. Sosko, as

a blind administrator, did not participate in choosing the photos and had no knowledge as

to whether the suspect was one of the six individuals depicted. Detective Sosko stated

that B.W. did select a photo and indicated that he was 60 to 90 per cent sure that he was

the man who shot his father. Although appellant’s photo was included in the array, B.W.

chose a different individual. Detective Sosko stated that the lapse in time combined with

the young age of the witness could have impacted the array.




11.
       {¶ 33} Toledo Police crime scene investigator Benjamin Cousino testified that on

October 29, 2019, he swabbed a Sig Sauer P226 pistol frame for DNA. Dave Cogan,

laboratory administrator for the police crime lab and firearms examiner, testified that he

tests guns for operability as well as examining shell casings to determine if they were

fired from a particular weapon. Cogan testified that he examined two shell casings

collected from the crime scene on Broadstone; he determined that they were fired from

the same weapon.

       {¶ 34} Cogan examined the projectile recovered during Ward’s autopsy. He

determined that it could have come from several types of firearms including a Sig Sauer.

Cogan also examined the firearm frame recovered from appellant’s house; he stated that

an operational 40 caliber Sig Sauer would be capable of firing the shell casings collected

at Broadstone.

       {¶ 35} The autopsy of Ward revealed a gunshot wound to his right shoulder,

entering above the clavicle. The bullet went through the subclavian artery and vein and

through the top of the chest cavity and right lung before being stuck in the right shoulder

blade. The bullet travelled a downward trajectory of approximately two inches from

entry to where it rested. The cause of death was listed as a gunshot wound to the lower

neck, upper chest; the manner of death was homicide. Several exhibits depicting the

findings were admitted into evidence.




12.
       {¶ 36} Selena H. testified that on the evening of February 3, 2019, she and

appellant were texting about seeing each other that evening. At 8:46 p.m., appellant

stated that he was busy. Appellant next texted at 9:53 p.m. and stated that he was ready

to be picked up from his mother’s place. At some point after, the police searched her

apartment.

       {¶ 37} Following appellant’s arrest, Selena stated that she visited him and that

they exchanges phone calls and letters. Selena admitted that after receiving a certain

letter she ripped it up and threw it away. In the letter appellant told her to throw away his

pair of shoes, black Nikes that were at her house. She left them on the side of the road

near a school.

       {¶ 38} In another letter, appellant instructed Selena to tell police that on January 4,

2019, they went to Mike’s house and appellant helped him unload bathroom tiles from

his truck and that appellant was wearing gloves. He further instructed her to say that he

only had one glove when he returned to the car. Selena testified that she could not

remember anything about gloves. The letters revealed that appellant encouraged her to

lie to police and that appellant, in general, did not want Selena talking with police.

       {¶ 39} Following the presentation of the state’s case, appellant moved for acquittal

under Crim.R. 29; the motion was denied. The defense then rested. Following

deliberations, the jury found appellant guilty of all the charges. On April 13, 2020,




13.
appellant was sentenced to life imprisonment without the possibility of parole; this appeal

followed with appellant raising seven assignments of error for our consideration:

              I. The trial court erred when it granted the state’s motion for joinder.

              II. Appellant’s counsel was ineffective when no objection was made

       for joinder at the close of the state’s presentation of evidence.

              III. The court erred in admitting the testimony of Benjamin Ward

       and B.W.

              IV. Appellant’s counsel was ineffective when no objection was

       made to exclude the statements of Benjamin Ward and B.W. at trial.

              V. The court erred in excluding appellant’s evidence offered in his

       defense.

              VI. The trial court erred in not permitting the re-cross of witnesses.

              VII. The trial court erred in that appellant’s convictions were against

       the manifest weight of the evidence and were not supported by the

       sufficiency of the evidence in violation of the Due Process Clause of the

       Fourteenth Amendment to the United States Constitution and Article I,

       Sections 1, 10 and 16 of the Ohio Constitution.

           Joinder, Failure to Object and Ineffective Assistance of Counsel

       {¶ 40} Appellant’s first and second assignments of error argue that the separate

indictments should not have been joined for trial. Appellant contends that the joinder




14.
allowed the jury to convict appellant for murder based upon evidence “fabricated” by the

victim in regards to the burglary.

       {¶ 41} Under Crim.R. 13, a court may order two or more cases to be tried together

“if the offenses * * * could have been joined in a single indictment * * *.” Joinder of two

or more separate offenses in an indictment, information or complaint is proper “if the

offenses charged, whether felonies or misdemeanors or both, are of the same or similar

character, or are based on the same act or transaction, or are based on two or more acts or

transactions connected together or constituting parts of a common scheme or plan, or are

part of a course of criminal conduct.” Crim.R. 8(A). Joinder is generally favored as it

preserves judicial economy and public funds, avoids multiple trials and inconvenience to

witnesses, and allows for prompt and consistent trial results. State v. Scott, 6th Dist.

Sandusky No. S-02-026, 2003-Ohio-2797, ¶ 13, quoting State v. Dunkins, 10 Ohio

App.3d 72, 72, 460 N.E.2d 688 (9th Dist.1983).

       {¶ 42} If a party opposing the joinder of indictments demonstrates prejudice, the

trial court shall order separation of the counts under Crim.R. 14. State v. Gordon, 152

Ohio St.3d 528, 2018-Ohio-259, 98 N.E.3d 251, ¶ 20-21, citing State v. Torres, 66 Ohio

St.2d 340, 421 N.E.2d 1288 (1981), syllabus. In order to affirmatively show that his

rights have been prejudiced by the joinder, the defendant must furnish the trial court with

information sufficient to allow the court to weigh the considerations favoring joinder

against the defendant’s right to a fair trial; to obtain reversal on appeal, the defendant




15.
must demonstrate that the trial court abused its discretion in refusing to separate the

charges for trial. State v. Goodner, 195 Ohio App.3d 636, 2011-Ohio-5018, 961 N.E.2d

254, ¶ 42 (2d Dist.). Accordingly, we review a trial court’s decision on severance under

an abuse of discretion standard. State v. Lott, 51 Ohio St.3d 160, 163, 555 N.E.2d 293

(1990).

       {¶ 43} Upon review, we agree that joinder of the indictments was permissible

under Crim.R. 8(A). The two incidents were closely related in time, involved the same

individuals, and were similarly executed. We must now determine whether appellant was

prejudiced by the joinder. For the state to counter appellant’s claim of prejudice, the first

method requires a showing that, pursuant to Evid.R. 404(B), evidence of the other

charged offenses would be admissible even if the counts or indictments had been severed

for trial. Under the second method, often referred to as the “joinder” test, the state is

simply required to show that evidence of each crime joined at trial is simple and direct.

When the state shows that the evidence of each crime is simple and direct, it is not

required to meet the stricter “other acts” admissibility test. State v. Lewis, 6th Dist. Lucas

Nos. L-09-1224, L-09-1225, 2010-Ohio-4202, ¶ 30, citing Lott, 51 Ohio St.3d at 163-164

and State v. Hicks, 6th Dist. Lucas Nos. L-04-1021, L-04-1022, 2005-Ohio-6848, ¶ 30,

41. “‘Ohio appellate courts routinely find no prejudicial joinder where the evidence is

presented in an orderly fashion as to the separate offenses or victims without significant




16.
overlap or conflation of proof.’” State v. Stuckman, 6th Dist. Sandusky Nos. S-17-039,

S-17-040, 2018-Ohio-4050, ¶ 39, quoting Lewis at ¶ 33.

       {¶ 44} Reviewing the evidence presented at trial, we find it to be straightforward

and easily separable. On January 11, 2019, appellant broke into Ward’s house on

Broadstone and stole money and marijuana. He left a glove at the scene of the crime and

the match was found at his residence. Following the burglary, he was photographed with

a large sum of cash, he paid cash for multiple items, though unemployed, and jars of

marijuana like the ones stolen were found in his mother’s bedroom. On February 3,

2019, appellant again broke into Ward’s home. As to those crimes, much of the

testimony centered on appellant’s cell phone calls, texts, and Google searches. Also

prominent were letters to appellant’s girlfriend instructing her to get rid of a certain pair

of shoes and encouraging her to lie to police.

       {¶ 45} Appellant’s chief argument is that he was prejudiced by the joinder in that

his convictions were based on “fabricated” evidence surrounding the first burglary. First,

as will be discussed below, appellant’s counsel stipulated to the introduction of the

January 12, 2019, bodycam video where victim Ward undisputedly lied to police

regarding several key facts surrounding the incident. Appellant’s characterization of the

presentation of this evidence as the state allowing false evidence to be admitted at trial is

disingenuous. The jury was fully apprised of the fact that Ward lied; the state did not

present perjured testimony. Defense counsel used Ward’s lies to cast doubt on the state’s




17.
evidence. Further, Ward expressed belief that his neighbor, Mike Lowe, was the

perpetrator.

       {¶ 46} Accordingly, we find that joinder of the indictments for trial was proper

and that appellant did not demonstrate prejudice. Appellant’s first assignment of error is

not well-taken.

       {¶ 47} Appellant’s second assignment of error similarly argues that counsel was

ineffective when he failed to object to joinder of the indictments at the close of the state’s

presentation of evidence. In order to prevail on a claim of ineffective assistance of

counsel, a defendant must prove two elements: “First, the defendant must show that

counsel’s performance was deficient. This requires showing that counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the

Sixth Amendment. Second, the defendant must show that the deficient performance

prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052,

80 L.Ed.2d 674 (1984). Proof of prejudice requires a showing “that there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694; State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d

373 (1989), paragraph three of the syllabus. A defendant must establish both prongs of

the standard to demonstrate ineffective assistance of counsel. Strickland at 687.

       {¶ 48} Reviewing appellant’s argument, he acknowledges belief that counsel’s

written objection to joinder and renewal of the objection prior to trial were sufficient to




18.
preserve the issue for appeal. Above, we found that joinder of the indictments for trial

was appropriate; thus, we cannot find that had counsel again raised the objection at the

close of the state’s evidence that the court would have granted the motion. Appellant’s

second assignment of error is not well-taken.

                     Admission and Exclusion of Evidence at Trial

       {¶ 49} Appellant’s third through sixth assignments of error challenge the

admission or exclusion of certain evidence at trial. Appellant’s third and fourth

assignments of error argue that the trial court erred, and counsel was ineffective, in

relation to the admission of the statements of Benjamin Ward and B.W.

       {¶ 50} Appellant argues that they trial court erred in permitting the evidence

because it failed to, after finding that the evidence was admissible due to hearsay

exceptions, “fully apply the tests for admission.” Specifically, as to the statements made

by Ward on January 12, 2019, when speaking with police, and recorded by bodycam,

appellant argues that the court failed to find that the statements were testimonial hearsay.

       {¶ 51} As set forth above, appellant objected to the state’s notice of its intent to

use the above evidence. However, as correctly noted by the state, at trial appellant’s

counsel stipulated to the admission of the bodycam video. Further, during cross-

examination counsel questioned Officer Johnson about the items Ward claimed were

stolen and the fact that he had lied about the items as well as the date of the burglary.

Counsel further exploited the fact that Ward expressed a strong belief that his neighbor,




19.
Mike Lowe, had committed the burglary. Accordingly, appellant cannot now claim error

that he invited by stipulating to the admission of the evidence. See State v. Jackson, 157

Ohio App.3d 574, 2004-Ohio-3446, 812 N.E.2d 1002, ¶ 10 (6th Dist.).

       {¶ 52} Next, appellant contends that the statements of B.W., following his excited

utterances made at the time of the murder, were inadmissible. Specifically, B.W.’s

description of the suspect for the sketch artist, his identification of someone else in the

photo array, and any subsequent police questioning. Appellant asserts that no showing of

unavailability was made.

              A drawing of an alleged assailant sketched by a police artist, a poster

       reproduction of that drawing, a ‘mug shot’ of the accused taken after arrest,

       and the testimony of police officers as to statements describing the accused

       made to them by a prosecuting witness, are admissible solely to indicate the

       process by which the accused was identified, where that process is under

       attack, and to corroborate that identification.

State v. Lancaster, 25 Ohio St.2d 83, 267 N.E.2d 291 (1971), paragraph four of the

syllabus. Thus, where testimony was admitted for the purpose of explaining how the

image was produced it is not hearsay. State v. Lavender, 2019-Ohio-5352, 141 N.E.3d

1000, ¶ 116 (1st. Dist.).

       {¶ 53} Further, as to the photo array, even assuming that the testimony regarding

B.W.’s identification was hearsay, its admission was harmless error as B.W. did not




20.
identify appellant as the assailant. Finally, appellant fails to support his general

contention regarding subsequent police questioning of B.W. with references to the

record; thus, it is rejected. Appellant’s third assignment of error is not well-taken.

       {¶ 54} In appellant’s fourth assignment of error, appellant again raises an

ineffective assistance of counsel claim regarding the admission of the testimony

challenged above. As previously set forth, proof that trial counsel was ineffective

requires a showing that counsel’s errors negatively impacted the outcome of the trial.

Further, debatable strategic and tactical decisions may not form the basis of a claim for

ineffective assistance of counsel. State v. Phillips, 74 Ohio St.3d 72, 85, 656 N.E.2d 643

(1995). The fact that B.W. could not refine his description of the suspect for the sketch

artist and that he did not choose appellant as the suspect out of a photo array certainly

supported appellant’s case and counsel’s failure to object was a sound trial strategy.

Appellant’s fourth assignment of error is not well-taken.

       {¶ 55} In his fifth assignment of error, appellant contends that the trial court erred

when it excluded three exhibits appellant offered in his defense. The exhibits related to

the distance between appellant’s and the victim’s home; appellant was attempting to

impeach the testimony by Agent Kunkle that the distance was “just over one mile” when,

in fact, it was 2.3 miles.

       {¶ 56} The admission or exclusion of evidence is within the trial court’s

discretion. State v. Sage, 31 Ohio St.3d 173, 180, 510 N.E.2d 343 (1987). A reviewing




21.
court “will not reject an exercise of this discretion unless it clearly has been abused and

the criminal defendant thereby has suffered material prejudice.” State v. Long, 53 Ohio

St.2d 91, 98, 372 N.E.2d 804 (1978).

       {¶ 57} During cross examination, FBI Agent Kunkle was asked to estimate the

distance between appellant’s and the victim’s house. He stated: “As the crow flies that

distance would be probably just over a mile.” Kunkle was then questioned about the fact

that the correct distance was 2.3 miles; he agreed that the distance would be consistent

with the scale on the map. At that point, appellant’s counsel sought to introduce a “draft”

map, the author of which did not testify, and email communications between he and

Agent Kunkle related thereto. The court sustained the state’s objection finding that the

individual who created the document was neither testifying nor likely qualified to testify.

       {¶ 58} Reviewing the arguments of the parties and the proffered exhibits, we

cannot say that the trial court abused its discretion when it barred admission of the

evidence. Further, Agent Kunkle agreed that the driving distance could be 2.3 miles;

thus, the proffered evidence was before the jury. Appellant’s fifth assignment of error is

not well-taken.

       {¶ 59} Appellant’s sixth assignment of error argues that the trial court erred in not

allowing re-cross examination of witnesses. Permission to re-cross examine a witness

generally comes within a trial court’s discretion; however, where new areas are inquired

into on redirect, the trial court is to allow the opportunity to recross-examine. Johnson v.




22.
Emergency Physicians of Northwest Ohio at Toledo, Inc., 2013-Ohio-322, 986 N.E.2d

595, ¶ 21 (6th Dist.), citing State v. Faulkner, 56 Ohio St.2d 42, 46, 381 N.E.2d 934

(1978).

       {¶ 60} During redirect examination of Agent Kunkle, the state first asked him to

clarify the cell phone activity on January 11, 2019. Defense counsel objected stating that

the question exceeded the scope of his cross-examination and the objection was

sustained. Defense counsel again objected to a similar question pertaining to February 3,

2019; the objection was again sustained. At the conclusion of Agent Kunkle’s redirect

testimony appellant’s counsel approached the bench and stated:

              [I]t has been your habit through the course of the trial so far after

       redirect to excuse the witness. I understand that that may be in the nature

       of your particular style or policy, but I would note that there have been

       witnesses where defense would have sought a recross-examination and to

       the extent that that might be permitted by law and has not been offered I

       would seek to note an objection.

       {¶ 61} Reviewing appellant’s argument, we note that at the time counsel noted his

general objection he neither requested re-cross examination of Kunkle nor did he indicate

what questions he would have asked to either Kunkle or any of the prior witnesses. Thus,

we cannot find that the court abused its discretion. Appellant’s sixth assignment of error

is not well-taken.




23.
                        Weight and Sufficiency of the Evidence

       {¶ 62} Appellant’s seventh and final assignment of error asserts that appellant’s

convictions were against the weight of the evidence and were not supported by sufficient

evidence. Appellant’s claims on appeal center around his theory that the victim

fabricated the January 11 burglary in order to conceal his illegal enterprise and to

perpetrate insurance fraud and that the prosecution used this false crime to bolster the

evidence relating to the murder charge.

       {¶ 63} Sufficiency of the evidence and manifest weight of the evidence are

quantitatively and qualitatively different legal concepts. State v. Thompkins, 78 Ohio

St.3d 380, 386, 678 N.E.2d 541 (1997). Sufficiency of the evidence is purely a question

of adequacy where a court must consider whether the evidence was sufficient to support

the conviction as a matter of law. Id. The proper analysis is “‘whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.’” State v.

Williams, 74 Ohio St.3d 569, 576, 660 N.E.2d 724 (1996), quoting State v. Jenks, 61

Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 64} Conversely, a claim that a jury verdict is against the manifest weight of the

evidence requires an appellate court to act as a “thirteenth juror.” Thompkins at 387. An

appellate court,




24.
              “reviewing the entire record, weighs the evidence and all reasonable

       inferences, considers the credibility of witnesses and determines whether in

       resolving conflicts in the evidence, the jury clearly lost its way and created

       such a manifest miscarriage of justice that the conviction must be reversed

       and a new trial ordered. The discretionary power to grant a new trial should

       be exercised only in the exceptional case in which the evidence weighs

       heavily against the conviction.”

Id., quoting State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

                                          Sufficiency

       {¶ 65} As to appellant, the charge of aggravated murder required proof that

appellant purposely caused the death of another while committing or attempting to

commit, or fleeing after committing, aggravated burglary. R.C. 2903.01(B). Appellant

contends that the evidence was insufficient to convict appellant of aggravated murder

because the only eyewitness could not identify appellant and the conviction was based on

a fabricated burglary.

       {¶ 66} Reviewing the evidence presented to the jury we conclude that it was

sufficient to support the conviction. Appellant’s cell phone records place him in the area

at the time of the murder and his phone was turned off during the time of the first

burglary and subsequent murder. Shoe impressions consistent with the shoes he asked

his girlfriend to get rid of were found outside the victim’s window. Appellant also asked




25.
his girlfriend to lie about various events leading to the murder. His dismantled firearm

was not inconsistent with the murder weapon. Further, appellant received a text message

from his brother just after the murder urging him to stay calm despite having just

“dropped a hot ass single.”

       {¶ 67} As to the appellant’s aggravated burglary and burglary convictions,

appellant argues that the state failed to prove that appellant, as required under R.C.

2911.11(A)(1), trespassed into an occupied structure to commit a criminal offense.

Appellant argues that the fact that appellant fabricated many details of the initial

burglary, that he had an ongoing dispute with his neighbor which, although he was not a

major contributor, his DNA was on the glove, that although marijuana containers

consistent with Ward’s were found in appellant’s mother’s bedroom she, not appellant,

was charged with possession, and that none of Ward’s extensive shoe collection was

found in appellant’s possession.

       {¶ 68} Again, reviewing the evidence presented to the jury the state provided

sufficient evidence to support the convictions. A rational trier of fact could conclude that

while Ward lied about various details of the burglary, he was honest about the fact that

there was a burglary and finding the glove in the back bedroom. Appellant’s DNA found

on the glove, as a major contributor, and the matching glove found at his home.

Evidence was presented that as to each incident the intruder entered by force with the

intent to commit a criminal act.




26.
                                      Manifest Weight

       {¶ 69} Appellant argues that his convictions were against the weight of the

evidence. Reviewing all of the evidence, we find the jury did not lose its way in

evaluating the evidence and drawing inferences. It was within the province of the jury to

believe the evidence presented by the state as to the facts of the January 11, 2019

burglary despite the fact that the victim lied to conceal his illegal enterprise and to

potentially file a fraudulent renter’s insurance claim. Such evidence included the

testimony of Ward’s sister and friend as to Ward’s state-of-mind following the burglary

and reason he delayed reporting the matter to police.

       {¶ 70} Likewise, the jury’s verdicts relative to the February 3, 2019 aggravated

burglary and aggravated murder were supported by the weight of the evidence. Including

the recent burglary implicating appellant, the testimony of appellant’s girlfriend and the

extensive testimony regarding appellant’s cell phone records including texts and Google

searches, all supported the state’s theory that appellant had returned to Ward’s home to

commit another burglary but was interrupted by Ward and his son.

       {¶ 71} Therefore, we find that appellant’s convictions were supported by

sufficient evidence and were not against the manifest weight of the evidence. Appellant’s

seventh assignment of error is found not well-taken.




27.
       {¶ 72} Accordingly, we affirm the April 13, 2020 judgments of the Lucas County

Court of Common Pleas. Pursuant to App.R. 24, appellant is to pay the costs of this

appeal.

                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Thomas J. Osowik, J.
                                               ____________________________
Christine E. Mayle, J.                                 JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




28.